Case 8:18-cv-02869-VMC-CPT Document 15-1 Filed 12/17/18 Page 1 of 1 PageID 86



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

           Plaintiffs,

v.                                                            Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

           Defendant.
                                                          /

                                 INDEX OF EXHIBITS TO
                         FRANKEL’S REQUEST FOR JUDICIAL NOTICE


     Number                                       Title


       1         The National Adjudicatory Council of the Financial Industry Regulatory
                 Authority’s Decision in Dep’t of Enforcement v. Scottsdale Capital Advisors
                 Corporaton, John Joseph Hurry, Timothy Brian DiBlasi, and Darrel Michael Cruz,
                 Compl. No. 2014041724601 (July 20, 2018).


       2         Order Granting Motion to Dismiss in Scottsdale Capital Advisors Corp. and John
                 Huyy v. The Deal, LLC and William Meagher, Case No. 1:16-cv-545 (D.N.H. Sep.
                 8, 2017).


       3         Order Granting Motion for Summary Judgment in John J. Hurry, Justine Hurry,
                 Investment Services Corporation, Hurry Family Revocable Trust Dated 10/18/11,
                 Investment Services Partners LLC, Scottsdale Capital Advisors Partners LLC, et al.
                 v. Financial Industry Regulatory Authority Incorporated, Scott M Anderson, and
                 Ten Unknown Parties, Case No. 2:14-cv-2490 (D. Ariz. March 29, 2018).




                                                  1
